815 So. 2d 772 (2002)
Frederick JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-641.
District Court of Appeal of Florida, Fourth District.
May 8, 2002.
Carey Haughwout, Public Defender, and Allen J. DeWeese, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Monique E. L'Italien, Assistant Attorney General, West Palm Beach, for appellee.
POLEN, C.J.
On this direct appeal Frederick Jones raises a claim of ineffective assistance of counsel for the first time. Where an appellant raises ineffective assistance of counsel for the first time on direct appeal, as Jones has here, this court's ability to review such claim is quite limited. Specifically, ineffective assistance of counsel will only be addressed on direct appeal for the first time when the facts giving rise to the claim are apparent on the face of the record, a conflict of interest is shown, or prejudice to the defendant is shown. Fones v. State, 765 So. 2d 849 (Fla. 4th DCA 2000).
None of the aforementioned conditions have been satisfied in the instant case and accordingly Jones's conviction and sentence *773 are affirmed on this direct appeal without prejudice to file a 3.850[1] motion for postconviction relief. We find the additional points raised on appeal unpersuasive and affirm.
AFFIRMED.
STEVENSON and TAYLOR, JJ., concur.
NOTES
[1]  Fla. R.Crim. P. 3.850.